

117 HR 1252 IH: Improving Embassy Design and Security Act
U.S. House of Representatives
2021-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1252IN THE HOUSE OF REPRESENTATIVESFebruary 23, 2021Mr. McCaul introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo provide for certain construction-related authorities of the Department of State, and for other purposes.1.Short titleThis Act may be cited as the Improving Embassy Design and Security Act.2.Standard design in capital construction(a)Sense of congressIt is the sense of Congress that the Department’s Bureau of Overseas Building Operations (OBO) or successor office should give appropriate consideration to standardization in construction, in which each new United States embassy and consulate starts with a standard design and keeps customization to a minimum.(b)ConsultationThe Secretary of State shall carry out any new United States embassy compound or new consulate compound project that utilizes a non-standard design, including those projects that are in the design or pre-design phase as of the date of the enactment of this Act, only in consultation with the appropriate congressional committees. The Secretary shall provide the appropriate congressional committees, for each such project, the following documentation:(1)A comparison of the estimated full lifecycle costs of the project to the estimated full lifecycle costs of such project if it were to use a standard design.(2)A comparison of the estimated completion date of such project to the estimated completion date of such project if it were to use a standard design.(3)A comparison of the security of the completed project to the security of such completed project if it were to use a standard design.(4)A justification for the Secretary’s selection of a non-standard design over a standard design for such project.(5)A written explanation if any of the documentation necessary to support the comparisons and justification, as the case may be, described in paragraphs (1) through (4) cannot be provided.(c)SunsetThe consultation requirement under subsection (b) shall expire on the date that is 4 years after the date of the enactment of this Act.3.Capital construction transparencySection 118 of the Department of State Authorities Act, Fiscal Year 2017 (22 U.S.C. 304) is amended—(1)in the section heading, by striking Annual report on embassy construction costs and inserting Biannual report on overseas capital construction projects; and(2)by striking subsections (a) and (b) and inserting the following new subsections:(a)In generalNot later than 180 days after the date of the enactment of this subsection and every 180 days thereafter until the date that is four years after such date of enactment, the Secretary of State shall submit to the appropriate congressional committees a comprehensive report regarding all ongoing overseas capital construction projects and major embassy security upgrade projects.(b)ContentsEach report required under subsection (a) shall include the following with respect to each ongoing overseas capital construction project and major embassy security upgrade project:(1)The initial cost estimate as specified in the proposed allocation of capital construction and maintenance funds required by the Committees on Appropriations for Acts making appropriations for the Department of State, foreign operations, and related programs.(2)The current cost estimate.(3)The value of each request for equitable adjustment received by the Department to date.(4)The value of each certified claim received by the Department to date.(5)The value of any usage of the project’s contingency fund to date and the value of the remainder of the project’s contingency fund.(6)An enumerated list of each request for adjustment and certified claim that remains outstanding or unresolved.(7)An enumerated list of each request for equitable adjustment and certified claim that has been fully adjudicated or that the Department has settled, and the final dollar amount of each adjudication or settlement.(8)The date of estimated completion specified in the proposed allocation of capital construction and maintenance funds required by the Committees on Appropriations not later than 45 days after the date of the enactment of an Act making appropriations for the Department of State, foreign operations, and related programs.(9)The current date of estimated completion..4.Contractor performance information(a)Deadline for completionThe Secretary of State shall complete all contractor performance evaluations outstanding as of the date of the enactment of this Act required by subpart 42.15 of the Federal Acquisition Regulation for those contractors engaged in construction of new embassy or new consulate compounds by April 1, 2022.(b)Prioritization system(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall develop a prioritization system for clearing the current backlog of required evaluations referred to in subsection (a).(2)ElementsThe system required under paragraph (1) should prioritize the evaluations as follows:(A)Project completion evaluations should be prioritized over annual evaluations.(B)Evaluations for relatively large contracts should have priority.(C)Evaluations that would be particularly informative for the awarding of government contracts should have priority.(c)BriefingNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall brief the appropriate congressional committees on the Department’s plan for completing all evaluations by October 1, 2021, in accordance with subsection (a) and the prioritization system developed pursuant to subsection (b).(d)Sense of congressIt is the sense of Congress that—(1)contractors deciding whether to bid on Department contracts would benefit from greater understanding of the Department as a client; and(2)the Department should develop a forum where contractors can comment on the Department’s project management performance.5.Growth projections for new embassies and consulates(a)In generalFor each new United States embassy compound (NEC) and new consulate compound project (NCC) in or not yet in the design phase as of the date of the enactment of this Act, the Department of State shall project growth over the estimated life of the facility using all available and relevant data, including the following:(1)Relevant historical trends for Department personnel and personnel from other agencies represented at the NEC or NCC that is to be constructed.(2)An analysis of the tradeoffs between risk and the needs of United States Government policy conducted as part of the most recent Vital Presence Validation Process, if applicable.(3)Reasonable assumptions about the strategic importance of the NEC or NCC, as the case may be, over the life of the building at issue.(4)Any other data that would be helpful in projecting the future growth of NEC or NCC.(b)Other Federal agenciesThe head of each Federal agency represented at a United States embassy or consulate shall provide to the Secretary, upon request, growth projections for the personnel of each such agency over the estimated life of each embassy or consulate, as the case may be.(c)Basis for estimatesThe Department of State shall base its growth assumption for all NECs and NCCs on the estimates required under subsections (a) and (b).(d)Congressional notificationAny congressional notification of site selection for a NEC or NCC submitted after the date of the enactment of this Act shall include the growth assumption used pursuant to subsection (c).6.Long-range planning process(a)Plans required(1)In generalNot later than 180 days after the date of the enactment of this Act and annually thereafter for the next five years as the Secretary of State considers appropriate, the Secretary shall develop—(A)a comprehensive 6-year plan documenting the Department’s overseas building program for the replacement of overseas diplomatic posts taking into account security factors under the Secure Embassy Construction and Counterterrorism Act of 1999 and other relevant statutes and regulations, as well as occupational safety and health factors pursuant to the Occupational Safety and Health Act of 1970 and other relevant statutes and regulations, including environmental factors such as indoor air quality that impact employee health and safety; and(B)a comprehensive 6-year plan detailing the Department’s long-term planning for the maintenance and sustainment of completed diplomatic posts, which takes into account security factors under the Secure Embassy Construction and Counterterrorism Act of 1999 and other relevant statutes and regulations, as well as occupational safety and health factors pursuant to the Occupational Safety and Health Act of 1970 and other relevant statutes and regulations, including environmental factors such as indoor air quality that impact employee health and safety.(2)Initial reportThe first plan developed pursuant to paragraph (1)(A) shall also include a one-time status report on existing small diplomatic posts and a strategy for establishing a physical diplomatic presence in countries in which there is no current physical diplomatic presence and with which the United States maintains diplomatic relations. Such report, which may include a classified annex, shall include the following:(A)A description of the extent to which each small diplomatic post furthers the national interest of the United States.(B)A description of how each small diplomatic post provides American Citizen Services, including data on specific services provided and the number of Americans receiving services over the previous year.(C)A description of whether each small diplomatic post meets current security requirements.(D)A description of the full financial cost of maintaining each small diplomatic post.(E)Input from the relevant chiefs of mission on any unique operational or policy value the small diplomatic post provides.(F)A recommendation of whether any small diplomatic posts should be closed.(3)Updated informationThe annual updates of each of the plans developed pursuant to paragraph (1) shall highlight any changes from the previous year’s plan to the ordering of construction and maintenance projects.(b)Reporting requirements(1)Submission of plans to CongressNot later than 60 days after the completion of each plan required under subsection (a), the Secretary of State shall submit the plans to the appropriate congressional committees.(2)Reference in budget justification materialsIn the budget justification materials submitted to the appropriate congressional committees in support of the Department of State’s budget for any fiscal year (as submitted with the budget of the President under section 1105(a) of title 31, United States Code), the plans required under subsection (a) shall be referenced to justify funding requested for building and maintenance projects overseas.(3)Form of reportEach report required under paragraph (1) shall be submitted in unclassified form but may include a classified annex.(c)Small diplomatic post definedIn this section, the term small diplomatic post means any United States embassy or consulate that has employed five or fewer United States Government employees or contractors on average over the 36 months prior to the date of the enactment of this Act.7.Value engineering and risk assessment(a)FindingsCongress makes the following findings:(1)Federal departments and agencies are required to use value engineering (VE) as a management tool, where appropriate, to reduce program and acquisition costs pursuant to OMB Circular A–131, Value Engineering, dated December 31, 2013.(2)OBO has a Policy Directive and Standard Operation Procedure, dated May 24, 2017, on conducting risk management studies on all international construction projects.(b)Notification requirements(1)Submission to authorizing committeesAny operating plan that includes the allocation of capital construction and maintenance funds shall be submitted to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.(2)Requirement to confirm completion of value engineering and risk assessment studiesThe notifications required under paragraph (1) shall include confirmation that the Department has completed the requisite VE and risk management process described in subsection (a), or applicable successor process.(c)Reporting and briefing requirementsThe Secretary of State shall provide to the appropriate congressional committees upon request—(1)a description of each risk management study referred to in subsection (a)(2) and a table detailing which recommendations related to each such study were accepted and which were rejected; and(2)a report or briefing detailing the rationale for not implementing any such recommendations that may otherwise yield significant cost savings to the Department if implemented.8.Business volumeSection 402(c)(2)(E) of the Omnibus Diplomatic Security and Antiterrorism Act of 1986 (22 U.S.C. 4852(c)(2)(E)) is amended by striking in 3 years and inserting cumulatively over 3 years.9.Embassy security requests and deficienciesThe Secretary of State shall provide to the appropriate congressional committees, the Committee on Armed Services of the House of Representatives, and the Committee on Armed Services of the Senate upon request information on physical security deficiencies at United States diplomatic posts, including relating to the following:(1)Requests made over the previous year by United States diplomatic posts for security upgrades.(2)Significant security deficiencies at United States diplomatic posts that are not operating out of a new embassy compound or new consulate compound.10.Overseas security briefingsNot later than one year after the date of the enactment of this Act, the Secretary of State shall revise the Foreign Affairs Manual to stipulate that information on the current threat environment shall be provided to all United States Government employees under chief of mission authority traveling to a foreign country on official business. To the extent practicable, such material shall be provided to such employees prior to their arrival at a United States diplomatic post or as soon as possible thereafter.11.Contracting methods in capital construction(a)DeliveryUnless the Secretary of State notifies the appropriate congressional committees that the use of the design-build project delivery method would not be appropriate, the Secretary shall make use of such method at United States diplomatic posts that have not yet received design or capital construction contracts as of the date of the enactment of this Act.(b)NotificationBefore executing a contract for a delivery method other than design-build in accordance with subsection (a), the Secretary of State shall notify the appropriate congressional committees in writing of the decision, including the reasons therefor. The notification required by this subsection may be included in any other report regarding a new United States diplomatic post that is required to be submitted to the appropriate congressional committees.(c)Performance evaluationNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall report to the appropriate congressional committees regarding performance evaluation measures in accordance with GAO’s Standards for Internal Control in the Federal Government that will be applicable to design and construction, lifecycle cost, and building maintenance programs of the Bureau of Overseas Building Operations of the Department.12.Competition in embassy constructionNot later than 45 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committee a report detailing steps the Department of State is taking to expand the embassy construction contractor base in order to increase competition and maximize value.13.Statement of policyIt is the policy of the United States that the Bureau of Overseas Building Operations of the Department or its successor office shall continue to balance functionality and security with accessibility, as defined by guidelines established by the United States Access Board in constructing embassies and consulates, and shall ensure compliance with the Architectural Barriers Act of 1968 (42 U.S.C. 4151 et seq.) to the fullest extent possible.14.DefinitionsIn this Act:(1)Design-buildThe term design-build means a method of project delivery in which one entity works under a single contract with the Department to provide design and construction services.(2)Non-standard designThe term non-standard design means a design for a new embassy compound project or new consulate compound project that does not utilize a standardized design for the structural, spatial, or security requirements of such embassy compound or consulate compound, as the case may be.